Citation Nr: 0417600	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  96-41 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a thyroid 
condition.  

3.  Entitlement to service connection for joint pain due to 
undiagnosed illness.  

4.  Entitlement to service connection for a skin rash.  

5. Entitlement to service connection for hair loss due to 
undiagnosed illness.  

6.  Entitlement to service connection for an acquired 
psychiatric disability to include post-traumatic stress 
disorder (PTSD).  

7.  Entitlement to service connection for a thoracic aortic 
aneurysm.  

8.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967 and from September 1990 to July 1991.  Several 
periods of active duty training are indicated in the 1980s 
and 1990s.  The veteran retired from the United States Army 
Reserves in November 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran reported 
that he moved to Florida in a July 1996 statement.  
Consequently, his case is currently managed by the RO at St. 
Petersburg, Florida.  

Service connection was granted for memory loss and fatigue 
due to undiagnosed illness in a July 1997 rating decision.  
Entitlement to service connection for a skin rash was denied 
in an April 1999 Board decision.  In its current status, the 
case returns to the Board following completion of development 
made pursuant to its April 1999 remand.  The issues of 
entitlement to service connection for a back disability, 
shoulder joint pain due to undiagnosed illness, a skin rash 
and an acquired psychiatric disability to include PTSD will 
be addressed in the REMAND section of this document.  To this 
extent this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  The 
issue of entitlement to service connection for TDIU is 
deferred.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  A thyroid condition is not shown to have been associated 
with injury disease or event noted during the veteran's 
military service.  

3.  Hair loss is associated with male pattern alopecia and 
not an undiagnosed illness.  

4.  An aortic aneurysm is not shown to be associated with 
injury, disease or event noted during the veteran's military 
service, but was diagnosed years after the veteran's 
separation from military service.  


CONCLUSIONS OF LAW

1.  A thyroid condition was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  Hair loss due to undiagnosed illness was not incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).  

3.  An aortic aneurysm is not shown to have been incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify the Veteran

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claim Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate his claims by means of 
the discussion in the March 1996 and subsequent rating 
decisions, the May 1996 and subsequent statements of the 
case, the July 1997 and subsequent supplemental statements of 
the case and the April 1999Board remand.  

VA attempted to inform the appellant of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in August 2002, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the appellant's 
available service medical records, verification of the 
veteran's dates of service, copies of records from the Social 
Security Administration (SSA) and associated copies of the 
reports of VA outpatient treatment.  The veteran did not 
identify any treatment records that could be obtained to 
support his claim.  

The United States Court of Appeals for Veteran Claims' 
(Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the appellant's 
case, as noted above, the RO issued the initial rating 
decision in March 1996, prior to the enactment of VCAA, the 
notice of which was issued initially in an August 2002 
letter.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  In this case, the appellant was notified of the 
VCAA by virtue of the August 2002 letter.  Prior to that, in 
the April 1999 remand, the veteran was invited to submit 
additional evidence.  Finally, he was submitted supplemental 
statement of the case in July 2003 once all efforts to 
develop his claims were exhausted.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant has 
not identified any additional evidence that has not been made 
a part of his record, and as noted above.  Consequently, the 
Board finds that deciding the issue of entitlement to service 
connection for a back will not be prejudicial to the 
appellant.  

Factual Background

Service medical records, including reports of treatment from 
the period of active service in the 1960s, the periods of the 
reserve duty in the 1970s and 1980s and the period of active 
duty in the Persian Gulf War in the 1990s, have been 
reviewed.  These records contain no reference to a thyroid 
condition, hair loss or an aortic aneurysm.  

The veteran provided testimony at hearings on appeal, 
conducted in March 1997 and February 2002.  The veteran 
testified that he developed hypothyroidism, hair loss and an 
thoracic aortic aneurysm as a result of his military service.  
He stated that no physician had advised him of the causes of 
these conditions, however.  In addition, lay statements dated 
in February and March 1997 reflect that the veteran was first 
noted to have problems with his thyroid and his hair loss 
after his returned from the Persian Gulf War.  

Reports of private treatment, dated in May 1975 show that the 
veteran was seen for hair thinning and a scaling scalp.  The 
recorded diagnosis was "MPA", presumably male-pattern 
alopecia.  This diagnosis is confirmed in VA outpatient 
treatment reports, dated from June 1999 VA.  

A thoracic aortic aneurysm was first identified from a CT 
scan of the chest accomplished in January 1998.  A subsequent 
study in May 1998 verified this diagnosis.   



Law and Regulations

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Entitlement to service connection under 38 C.F.R. § 3.317 is 
provided under the following circumstances:  

For service members who served in the 
Southwest Asia theater of operations 
during the Persian Gulf War who exhibit 
objective indications of chronic 
disability manifested by one or more 
specific signs or symptoms, such 
disability may be service connected 
provided that it became manifest during 
active service in the Southwest Asia 
theater of operations or to a degree of 
10 percent or more not later than 
December 31, 2001; and provided that the 
disability cannot be attributed to any 
known clinical diagnosis. 38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) and (ii).  Signs and 
symptoms that may be manifestations of 
undiagnosed illness include headaches, 
gastrointestinal signs or symptoms, 
fatigue, and sleep disturbances. 38 
C.F.R. § 3.317(b)(7). This list is not 
inclusive.

"Objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
38 C.F.R. § 3.317(a)(2).  Disabilities 
that have existed for 6 months or more 
and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6- month period will be 
considered chronic. The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.  

38 C.F.R. § 3.317(a)(3) (2003).

Analysis

The Board observes that the conditions at issue in this 
decision, with the exception of hair loss, were first 
manifested following the veteran's periods of active service 
and active duty for training.  The veteran is advised that 
the last verified period of active duty for training was in 
October 1992.  A thyroid condition was first noted in 
December 1994, and CT scan first diagnosed a thoracic aortic 
aneurysm in January 1998.  Significantly, the veteran has not 
brought forth any evidence showing a medical nexus between 
current disability and injury, disease or event noted during 
his periods of active service or active duty for training.  
While the veteran's testimony and lay statements have been 
considered, such statements are probative only to the extent 
that a layperson can discuss personal experiences.  But, 
generally, lay testimony cannot provide medical evidence 
because laypersons lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Moreover, the Board first finds that the preponderance of the 
evidence is against a claim for direct service connection for 
hair loss, the condition was noted on reports of private 
treatment dated in 1975, while the veteran was on reserve 
status.  His reports of military medical examinations make no 
reference to hair loss.  Consequently, a finding of inservice 
aggravation cannot be supported by the record.  See  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Secondly, the veteran 
has not demonstrated objective signs and symptoms of a 
disability for which no diagnosis could be reached.  Rather, 
he has been found to have male-pattern alopecia.  This 
diagnosis precludes a finding of entitlement under 
38 C.F.R. § 3.317.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have a thyroid condition, hair loss or a thoracic aortic 
aneurysm related to injury, disease or event noted during his 
military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a thyroid condition is 
denied.  

Entitlement to service connection for hair loss due to 
undiagnosed illness is denied.  

Entitlement to service connection for a thoracic aortic 
aneurysm is denied.  


REMAND

A March 1965 report from S. Mackta, M.D. shows that the 
veteran sustained injuries in a motor vehicle accident in 
December 1964.  When he was seen in March 1965, the veteran 
complained of pain in the back of the neck, head, shoulders 
and the lower back.  The diagnoses included sprain of the 
dorsal spine with soft tissue injury, sprain of the cervical 
spine with soft tissue injury and severe sprain of the 
lumbosacral spine with subluxation of the left 1st and 2nd 
lumbar interarticular joints.  

Service medical records show that the veteran, in December 
1965, was noted to have been involved in a car accident in 
May 1965 and was in the hospital for 7 days for observation.  
In July 1966, the veteran sustained injury when he was 
attacked by two unknown assailants.  

A November 1966 consultation report shows that the veteran 
was treatment for complaints of headaches, dizzy spells, 
difficulty controlling his temper and anger related to his 
detail.  Mental status evaluation was thought to be 
remarkable for reactive depression, mild, chronic.  The 
veteran was treated for seborrheic dermatitis in October 
1967.  No pertinent abnormalities were recorded on clinical 
evaluation conducted, pursuant to the October 1967 separation 
examination.  Records from the veteran's reserve service, 
dated from 1971 show that the veteran was treated for a rash 
on his face in June 1978 and that he sustained injury to the 
lower back when he fell on some ice in February 1988.  

While the report of the redeployment physical, conducted in 
May 1991, showed a negative clinical evaluation, the report 
of clinical history reflects that he veteran complained of 
recurrent back pain treated with Flexeril.  An April 1992 
note shows that the veteran complained of back pain for a 
week's duration.  A May 1992 examination shows that the 
veteran had a normal spine examination with normal flexion 
and straight leg raising.  However, it was noted that he had 
occasional low back pain without significant interference 
with function.  

The veteran's contentions are set forth in testimony provided 
at the hearings on appeal.  He testified that he sustained a 
back injury while on reserve status in 1988 or 1989 and that 
has back condition was aggravated by his Persian Gulf 
service.  During his Persian Gulf service, he was required to 
load equipment off and on trucks.  Also, for 8 months, he 
slept on a cot, without back support.  He asserted that these 
activities contributed to his current back disability.  

Magnetic resonance imaging (MRI) of the lumbar spine, 
conducted in December 1994 showed degenerative changes of the 
disks and vertebrae, congenital spinal stenosis, mild diffuse 
disk bulging at L1-2 and L2-3, a small central disk 
herniation at L3-4 and L4-5 and small right paramedian disk 
herniation at L5-S1.  

The Board observes that additional medical examinations with 
opinions should be obtained with respect to the claims for 
service connection for the back, shoulder joint pain, skin 
rash and acquired psychiatric disability in order to reach a 
conclusion as to whether the veteran has current disability 
associated with injury, disease or event noted in his 
military service.  In view of the foregoing, the case is 
remanded to the RO for the following actions:  

1.  The veteran should be afforded a VA 
spine examination in order to determine 
the current nature and etiology of the 
veteran's low back condition.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has back disability that is related to 
injury, disease or event noted in the his 
military service.  To the extent 
possible, the examiner should determine 
the date of onset of any existing the 
back condition(s).  If such disability 
predates any period of the veteran's 
active duty or active duty for training, 
the examiner should provide an opinion as 
to whether the preexisting back 
disability underwent an increase in 
severity beyond its natural progress.  
The clinical bases for the opinions 
should be set forth in detail.  

2.  The veteran should be afforded a VA 
joints examination in order to determine 
the current nature and etiology of any 
joint pain, particularly involving the 
shoulders.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  The examiner is requested to 
provide a complete diagnosis.  If a 
diagnosis cannot be reached, the examiner 
is requested to state that.  A medical 
opinion should be provided as to whether 
it is at least as likely as not that the 
veteran currently has joint pain, 
particularly in the shoulders, that may 
be associated with injury, disease or 
event noted during the veteran's military 
service.  The examiner is also asked to 
explore the possibility of aggravation of 
a preexisting joint disability.  If the 
examiner determines that a joint 
disability preexisted any period of the 
veteran's active duty or active duty for 
training, the examiner is requested to 
state whether such service caused the 
veteran's joint disability to undergo an 
increase in severity beyond its natural 
progress.  The clinical bases for the 
opinions should be set forth in detail. 

3.  Furthermore, the veteran should be 
afforded a skin examination in order to 
determine the current nature and etiology 
of any existing skin condition.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide a 
complete diagnosis of the veteran's 
existing skin condition(s).  Also, an 
opinion should be provided as to whether 
it is at least as likely as not that the 
veteran currently has a skin condition 
related to injury, disease or event noted 
during the veteran's military service.  
The clinical bases for the opinion should 
be set forth in detail.  

4.  Finally, the psychiatrist who 
examined the veteran in May 2003 is asked 
to provide an addendum to the May 2003 VA 
mental disorders examination report in 
order to provide an opinion as to whether 
it is at least as likely as not that the 
veteran currently has psychiatric 
disability that may be associated with 
injury, disease or event noted during the 
veteran's military service.  The 
examiner's attention is directed to 
mental health treatment provided to the 
veteran in 1966.  The examiner should 
also consider the whether the veteran's 
mental disorder underwent an increase in 
severity beyond the natural process of 
the disease during any period of active 
duty or active duty for training.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



